Citation Nr: 1633715	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  09-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to June 1953.  He died in May 2015; the Appellant is his surviving spouse.  In May 2015, the Appellant requested to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015); see also 79 Fed. Reg 52977-85 (Sept. 5, 2014).  In July 2015, the RO notified the Appellant that her status as a substituted claimant had been recognized and approved.  Accordingly, the Appellant is the substitute claimant in the appeal.  

The appeal before the Board of Veterans' Appeals (Board) arises from January and December 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a January 2007 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD), assigning a 10 percent disability rating, effective June 28, 2006.  In a December 2007 rating decision, the RO assigned a 30 percent disability rating for PTSD, effective May 21, 2007, and determined that new and material evidence had not been received to reopen the claims of service connection for residuals of frostbite, feet and hands.  A notice of disagreement (NOD) was filed in April 2008, a statement of the case (SOC) was issued in January 2009, and a substantive appeal, via a VA form 9, was received in January 2009.  

In November 2015, the Board awarded service connection for residuals of frostbite of the feet and hands and assigned a 30 percent evaluation, but no higher, for PTSD for the period from June 28, 2006.  The Board also found that a claim for entitlement to a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)) in conjunction with the claims on appeal.  The Board denied entitlement to a TDIU.  

The Appellant appealed this decision to the United States Court of Appeal for Veterans Affairs (Court).  By a May 2016 Order, the Court remanded the claim of entitlement to a TDIU pursuant to the terms of the May 2016 Joint Motion for Partial Remand.

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

Affording the benefit of the doubt, the probative evidence of record indicates that the Veteran's service-connected residuals of frostbite of the hands and feet and PTSD precluded him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal by comparison, when also considering his level of education, prior work experience and training, but not his advancing age or disabilities that are not service-connected.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

As is the case with the Veteran's residuals of frostbite of the hands and feet, disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.  Id.  In this case, the Veteran's hands and feet are each assigned a 20 percent disability rating.  Thus, in considering the Veteran's residuals of frostbite of the hands and feet arose from a common etiology, and considering that PTSD is also rated as 30 percent disabling, he meets the preliminary schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) due to his service-connected disabilities.  Id.; see also 38 C.F.R. § 4.25.

When viewed as a whole, the evidence supports a finding that the Veteran was not capable of substantially gainful employment as a result of his service-connected disabilities.  The Board observes that the only VA examination for the residuals of frostbite since was provided in September 2003, at which time he reported daily severe flare ups in the fingers, lasting approximately eight hours, with limitation of motion and function.   He also reported flare ups in the feet, which were initiated by cold or hot weather, and lasted 10 hours, with limitation of motion of the feet at times.  Current symptoms at that time also included swelling, sweating of the hands and feet, cold toes and hands, numbness of the toes and fingers, tingling, burning, cold sensitivity and pain.  The October 2006 and December 2007 VA examinations for PTSD reflect that the Veteran worked from 1959 to 2000 as a high school math and science teacher, worked for the Board of Education and worked part time as a driver for the bank in Alexander City, Alabama.  From 2000 to 2005, he also worked part-time as a driver for the bank and retired in 2005.  His PTSD symptoms were characterized as mild in the October 2006 VA examination and moderate in the December 2007 VA examination.  In his January 2009 VA form 9, the Veteran reported limitations with stiffness in his hands, such that he had to resign as a member of the finance committee at his church because he could no longer count money or fill out reports.  He also reported he was unable to drive long distances and that stiffness in his hands and feet caused poor coordination, nervousness while walking or driving and hindered him from sometimes performing daily duties.  

The Board observes that the Veteran's lack of work since 2005, previously having been employed full-time as a teacher and subsequently part time as a driver, and his PTSD symptoms, namely depression, isolation and irritability, and residuals of frostbite of the hands and feet, specifically symptoms which affected his driving and dealing with paperwork, precluded him from obtaining or maintaining substantially gainful employment, or employment that is more than marginal.  

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates that he was unemployable or capable of no more than marginal employment due to his PTSD and residuals of frostbite of the hands and feet.  Accordingly, the criteria for a TDIU are met.  



ORDER

Entitlement to a TDIU is granted, subject to the regulations applicable to the payment of monetary benefits to include those related to substitution/accrued benefits.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


